DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it does not describe the instantly claimed embodiment.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, section (e) recites the limitation “a plurality of submicron-sized particles”; the question is: are these the same particles recited in line 1 of the claim? 
Claim 1 is missing transitional language, such as “comprising”, “consisting”.
Claim 1, it is unclear where claim 1 preamble ends.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103560234 A (hereinafter CN’234) (see translation).
With respect to claim 1, CN’234 teaches a method of forming a yolk-shell-structured material (Figure 1) including a plurality of submicron-sized particles (3) of a first material/(silicon) and at least one cavity/(space (2)) enclosed by a micron-sized shell (4) made of a second material/(pyrolytic carbon) which is different from said first material/(silicon), including: (e) providing a micron-sized composite core made of at least a plurality of submicron-sized particles (3) of said first material/(silicon) and a third material (1) (latex), (f) forming at least a first layer of particles of said second material/(pyrolytic carbon (4)) on said micron-sized composite core/(1 & 3), and (g) removing/(shrinkage of the latex copolymer via heat treatment) at least part of said third material/latex (within (1)) of said core (1 & 3) to form said cavity/(space (2)) (para. [0038]) (as illustrated).
With respect to claim 2, CN’234 teaches wherein said first material/(silicon (3)) includes at least silicon nano-particles (para. [0038] and [0040]).
With respect to claim 3, CN’234 teaches wherein said second material (4) includes at least carbon atoms/(pyrolytic carbon).
With respect to claim 4, CN’234 teaches wherein said third material (1) includes at least latex particles (para. [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 12-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103560234 A (hereinafter CN’234) (see translation) as applied to claim 1 above, and further in view of CN 103618074 (hereinafter CN’074).
With respect to claim 5, CN’234 discloses all claim limitations as set forth above including homogenizing said first material, said third material and an alcohol soluble or an oil soluble polymer, and in fact, teaches away from using a water soluble polymer to form a polymer dispersion because silicon dioxide is unstable in water and would react with water forming hydrogen, which would in turn cause a serious potential safety hazard (para. [0020]). CN’234 also fails to teach atomizing the dispersion, and therefore fails to teach the combination of the following steps wherein said step (e) includes: (h) homogenizing said first material, said third material and a water soluble polymer to form a polymer dispersion, (i) atomizing said polymer dispersion to form a plurality of polymer dispersion droplets, and (j) drying said plurality of polymer dispersion droplets to form a plurality of dried particle composites.
CN’074 teaches homogenizing a first material/(silicon dioxide), said third material/(polymer latex microspheres)(para. [0041]) and a water soluble polymer/(polyvinyl alcohol – as instantly disclosed), versus an organic polymer, to form a polymer dispersion in order to avoid serious environmental and safety and sanitation problem caused by organic solvent after treatment (para. [0013] and [0016]).  CN’074 further teaches (i) atomizing/(spray) said polymer dispersion (para. [0026]) to form a plurality of polymer dispersion droplets (as part of the spray), and (j) drying/(drying and heat treatment of said plurality of polymer dispersion droplets to form a plurality of dried particle composites (para. [0026]-[0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have said step (e) of CN’234 include: (h) homogenizing said first material, said third material and a water soluble polymer to form a polymer dispersion, versus an organic polymer, (i) atomizing said polymer dispersion to form a plurality of polymer dispersion droplets, and (j) drying said plurality of polymer dispersion droplets to form a plurality of dried particle composites, as taught by CN’074, in order to avoid serious environmental and safety and sanitation problem caused by organic solvent after treatment.


With respect to claim 6, CN’234 teaches wherein said polymer dispersion includes a latex-silicon-polymer dispersion with a plurality of latex particles (para. [0038]), a plurality of silicon nano-particles (para. [0011]) and a water soluble polymer (as modified by CN’074 in claim 5 above).
With respect to claim 7, CN’234 teaches wherein, after said step (j), substantially each of said latex particles (1) is coated with a number of said silicon nano-particles (3) (as illustrated in Figure 1).
With respect to claim 8, CN’234 teaches wherein, after said step (j), a plurality of said coated latex particles (1) are grouped into a generally globe-like structure (as illustrated in Figure 1).
With respect to claim 9, CN’234 teaches further a step (k), after said step (j), of coating a layer of electrically-conductive carbon (graphite) (para. [0041], [0059]-[0062]) on said dried particle composites.
With respect to claim 10, CN’234 teaches wherein said electrically-conductive carbon is of a size of 1um, which equals 1000nm, which is greater than the instantly claimed size of substantially 40 nm; however, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to optimize the size in order to achieve optimal performance.
	With respect to claim 12, CN’234 teaches a step (l), after said step (k), of removing at least part of said latex particles/(shrinkage due to heat treatment) (para. [0038]).
With respect to claim 13, CN’234 teaches wherein said step (l) is carried out in air (since the disclosure does not specify otherwise) and at a temperature of up to 800°C (para. [0028]-[0029]), which encompasses the instantly claimed range of up to 500 °C. 
With respect to claim 14, CN’234 teaches including a step (m), either prior to or after said step (l), of carbonizing (para. [0046]) said polymer/(latex polymer) (para. [0038]).
With respect to claim 15, CN’234 teaches wherein said step (m) is carried out in an inert gas (para. [0046]), a reducing gas, or a mixture thereof, at a temperature of up to 800°C (para. [0028]-[0029]), which falls within the instantly claimed range of up to 3,000°C.
With respect to claim 16, CN’234 teaches wherein said inert gas includes nitrogen (para. [0046]), argon, helium, or a mixture thereof (para. [0046]).
With respect to claim 18, CN’234 teaches wherein said first material includes at least a plurality of silicon nano-particles (para. [0011]), a plurality of carbon nano-particles/(particle size of 1 um) (para. [0041]: 1um = 1000 nm) and a water soluble polymer (as modified by CN’074 in claim 5 above). 
With respect to claim 19, CN’074 further teaches wherein said water soluble polymer includes at least one of sodium carboxymethyl cellulose, polyvinyl alcohol (para. [0016]) and dextran.
With respect to claim 20, CN’234 teaches wherein said third material includes at least a plurality of water insoluble microspheres/(styrene) (para. [0058]).
With respect to claim 21, CN’234 teaches wherein said water insoluble microspheres include at least one of polystyrene (PS)/styrene (para. [0058]) and polymethylmethacrylate (PMMA). 
With respect to claim 22, CN’234 teaches wherein said plurality of dried particle composites includes a plurality of silicon nano-particles (para. [0011]), a plurality of carbon nano-particles/(particle size of 1um) (para. [0041]: 1um = 1000 nm) and a water soluble polymer (as modified by CN’074 in claim 5 above) and a plurality of water insoluble microspheres/(styrene) (para. [0058]). 
With respect to claim 23, CN’234 teaches further including a step (n) of carbonizing said water soluble polymer/(as part of heat treatment of the material mixture including the silicon, carbon, latex, (para. [0028]-[0029]), and a water soluble polymer in place of the organic polymer (as modified by CN’074 in claim 5 above). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103560234 A (hereinafter CN’234) (see translation) further in view of CN 103618074 (hereinafter CN’074), as applied to claim 9 above, and further in view of CN 104362307 A (hereinafter CN’307).
With respect to claim 11, CN’234 discloses all claim limitations as set forth above but fails to teach wherein said layer of electrically-conductive carbon/graphite (para. [0041]) is poreless, porous or mesoporous.  CN’307 teaches a graphite-silicon based composite comprising nanometer porous carbon network (para. [0006]) in order to improve the electrochemical performance of the material and its cyclic stability (para. [0006]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a porous electrically-conductive carbon/graphite structure in the silicon-carbon composite of modified CN’234, as taught by CN’307, in order to improve the electrochemical performance of the material and its cyclic stability. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103560234 A (hereinafter CN’234) (see translation) further in view of CN 103618074 (hereinafter CN’074), as applied to claim 15 above, and further in view of CN 102208635 a (hereinafter CN’635).
With respect to claim 17, modified CN’234 discloses all claim limitations as set forth above but fails to teach wherein said reducing gas includes hydrogen, carbon monoxide, or a mixture thereof.  CN’635 teaches making a carbon coated silicon powder particle (para. [0012]) and teaches wherein the precursor polymer is reduced/carbonized in an atmosphere comprising nitrogen and hydrogen (para. [0028]-[0030]). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a reducing/carbonization atmosphere comprising hydrogen in modified CN’234, as taught by CN’635, as doing so would amount to nothing more than use of a known material for its intended use in a known environment to accomplish entirely an expected result.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						9/20/2021Primary Examiner, Art Unit 1725